--------------------------------------------------------------------------------

CHINA PUBLIC SECURITY TECHNOLOGY, INC.

2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the "Plan") shall have the same defined meanings in this Stock Option
Agreement (the "Option Agreement").

I.

     NOTICE OF STOCK OPTION GRANT



Name:

Address:



The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

Date of Grant

________________________    

Vesting Commencement Date

________________________    

Exercise Price per Share

________________________    

Total Number of Shares Granted

________________________    

Total Exercise Price

________________________      

Type of Option:

____ Incentive Stock Option      

 

____ Nonstatutory Stock Option    

Expiration Date:

________________________    

Vesting Schedule:

________________________    

Termination Period:

 

To the extent vested, this Option shall be exercisable for three (3) months
after Optionee ceases to be a Service Provider, unless termination is due to
Optionee’s death or Disability, in which case this Option shall be exercisable
for twelve (12) months after Optionee ceases to be a Service Provider.
Notwithstanding the foregoing sentence, in no event may this Option be exercised
after the Expiration Date as provided above and may be subject to earlier
termination as provided in the Plan.

--------------------------------------------------------------------------------

II.

    AGREEMENT

1.

     Grant of Option. The Administrator of the Company grants to the Optionee
named in the Notice of Stock Option Grant in Part I of this Option Agreement, an
Option to purchase the number of Shares set forth in the Notice of Stock Option
Grant, at the exercise price per Share set forth in the Notice of Stock Option
Grant (the "Exercise Price"), and subject to the terms and conditions of the
Plan, which is incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and this Option Agreement, the
terms and conditions of the Plan shall prevail.



If designated in the Notice of Stock Option Grant as an Incentive Stock Option,
this Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code. Nevertheless, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option.

2.

     Exercise of Option.



(a)

    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.



(b)

    Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the "Exercise Notice") or in
a manner and pursuant to procedures as the Administrator may determine, which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and other representations and
agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares being
acquired, together with any applicable tax withholding. This Option shall be
deemed to be exercised upon receipt by the Company of a fully executed Exercise
Notice accompanied by the aggregate Exercise Price, together with any applicable
tax withholding.



No Shares shall be issued pursuant to the exercise of an Option unless the
issuance and exercise of Shares complies with Applicable Laws. Assuming
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to the
Shares.

3.

     Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Optionee:



(a)

    cash;



(b)

     check;



(c)

     to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of
2002, a promissory note;



-2-

--------------------------------------------------------------------------------

(d)

     to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of
2002, surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares being acquired;

(e)     consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan;

(f)     by asking the Company to withhold Shares from the total Shares to be
delivered upon exercise equal to the number of Shares having a value equal to
the aggregate Exercise Price of the Shares being acquired;

(g)     any combination of the foregoing methods of payment; or

(h)     other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

4.     Restrictions on Exercise. This Option may not be exercised (a) until such
time as the Plan has been approved by the shareholders of the Company, or (b) if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Laws. The Company shall be relieved of any liability with respect to any delayed
issuance of shares or its failure to issue shares if such delay or failure is
necessary to comply with Applicable Laws.

5.     Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

6.     Term of Option. This Option may be exercised only within the term set out
in the Notice of Stock Option Grant, and may be exercised during the term only
in accordance with the Plan and the terms of this Option.

7.     Tax Obligations.

(a)     Withholding Taxes. Optionee agrees to arrange for the satisfaction of
all Federal, state, local and foreign income and employment tax withholding
requirements applicable to the Option exercise. Optionee acknowledges and agrees
that the Company may refuse to honor the exercise and refuse to deliver the
Shares if withholding amounts are not delivered at the time of exercise.

(b)     Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any
of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, the Optionee shall immediately notify the Company of the
disposition in writing. Optionee agrees that Optionee may be subject to income
tax withholding by the Company on the compensation income recognized by the
Optionee.

-3-

--------------------------------------------------------------------------------



(c)     Code Section 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the "IRS") to be less than the Fair
Market Value of a Share on the date of grant (a "discount option") may be
considered deferred compensation. An Option that is a discount option may result
in (i) income recognition by the Optionee prior to the exercise of the Option,
(ii) an additional twenty percent (20%) tax, and (iii) potential penalty and
interest charges. Optionee acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the fair market value of a Share on the date of grant
in a later examination. Optionee agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Optionee shall be solely
responsible for Optionee’s costs related to such a determination.

8.     No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

9.     Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

if to the Optionee, to the address (or telecopy number) set forth on the Notice
of Stock Option Grant; and

if to the Company, to the attention of the Chief Financial Officer at the
address set forth below:

China Public Security Technology, Inc.
21st Floor, Everbright Bank Building,
Zhuzilin, Futian District,
Shenzhen, Guangdong, 518040
People’s Republic of China

or to any other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any
communication shall be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fourth Business Day
following the date on which the piece of mail containing the communication is
posted, if sent by mail. As used herein, "Business Day" means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.



-4-



--------------------------------------------------------------------------------

10.

     Specific Performance. Optionee expressly agrees that the Company will be
irreparably damaged if the provisions of this Option Agreement and the Plan are
not specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Option Agreement or the Plan by the
Optionee, the Company shall, in addition to all other remedies, be entitled to a
temporary or permanent injunction, without showing any actual damage, and/or
decree for specific performance, in accordance with the provisions hereof and
thereof. The Administrator shall have the power to determine what constitutes a
breach or threatened breach of this Option Agreement or the Plan. The
Administrator’s determinations shall be final and conclusive and binding upon
the Optionee.

11.     No Waiver. No waiver of any breach or condition of this Option Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.

12.     Optionee Undertaking. The Optionee agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Optionee pursuant
to the express provisions of this Option Agreement.

13.     Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Option
Agreement and the Plan.

14.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida applicable to contracts made
and to be wholly performed therein, without giving effect to its conflict of
laws principles.

15.     Counterparts; Facsimile Execution. This Option Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.
Facsimile execution and delivery of this Option Agreement is legal, valid and
binding execution and delivery for all purposes.

16.     Entire Agreement. The Plan and this Option Agreement, and upon
execution, the Exercise Notice, constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee with respect to
the subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.

17.     Severability. In the event one or more of the provisions of this Option
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Option Agreement, and this Option
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.



-5-



--------------------------------------------------------------------------------

18.

   WAIVER OF JURY TRIAL. THE OPTIONEE EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS OPTION
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and accepts this Option
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.

OPTIONEE CHINA PUBLIC SECURITY TECHNOLOGY, INC.     _______________________
_______________________ Signature By     _______________________
_______________________ Print Name Print Name     _______________________
_______________________   Title _______________________   Residence Address  



-6-



--------------------------------------------------------------------------------

EXHIBIT A

2007 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

China Public Security Technology, Inc.
21st Floor, Everbright Bank Building,
Zhuzilin, Futian District,
Shenzhen, Guangdong, 518040
People’s Republic of China

Attention: _______________

1.

    Exercise of Option. Effective as of today, _____________, _____, the
undersigned ("Optionee") elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the "Shares") of China Public Security
Technology, Inc. under and pursuant to the 2007 Equity Incentive Plan (the
"Plan") and the Stock Option Agreement dated ____________, ____ (the "Option
Agreement").

2.     Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.

3.     Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

4.     Rights as Shareholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement. There shall be no adjustments for dividends or other
rights for which the record date is prior to the date of issuance except as
provided in the Plan.

5.     Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

6.     Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.

--------------------------------------------------------------------------------

7.

     Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Administrator which shall review the dispute at its next regular meeting. The
resolution of disputes by the Administrator shall be final and binding on all
parties.

8.     Governing Law; Severability. This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules, of the State of
Florida. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Exercise Notice shall continue in full force and effect.

9.     Notices. Any notice required or permitted hereunder shall be provided in
writing and shall be deemed effective if provided in the manner specified in the
Option Agreement.

10.  Further Instruments. The parties agree to execute any further instruments
and to take any further action as may be reasonably necessary to carry out the
purposes and intent of this Option Agreement.

11. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan, and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee.

Submitted by: Accepted by: OPTIONEE China Public Security Technology, Inc.    
_______________________ _______________________ Signature By
_______________________ _______________________ Print Name Print Name  
_______________________ _______________________ Title Address: Address:    
_______________________ _______________________ _______________________
_______________________           _______________________   Date Received

-2-

--------------------------------------------------------------------------------